NO. 07-02-0363-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL E

                                 SEPTEMBER 19, 2002

                         ______________________________


                            NOEL L. TAYLOR, APPELLANT

                                           V.

                          THE STATE OF TEXAS, APPELLEE


                       _________________________________

             FROM THE 320TH DISTRICT COURT OF POTTER COUNTY;

                NO. 43,185-D; HONORABLE DON EMERSON, JUDGE

                        _______________________________

Before REAVIS and JOHNSON, JJ., and BOYD, SJ.1


                           ON ABATEMENT AND REMAND


      Appellant Noel L. Taylor seeks to appeal from his conviction for the offense of

robbery by filing a pro se notice of appeal on August 30, 2002. No clerk’s record has been


      1
       John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by
assignment.
filed. Appellant, who is incarcerated, has now filed a motion requesting appointment of

counsel to prosecute his appeal.


        Accordingly, we abate the appeal and remand the case to the trial court. Upon

remand, the trial court is directed to: (1) immediately cause notice to be given and conduct

a hearing to determine whether appellant is indigent; (2) appoint counsel to represent

appellant on appeal if he is determined to be indigent; (3) determine whether appellant is

entitled to have the clerk’s record furnished without charge; (4) make appropriate orders

to assure that the clerk’s record will be promptly filed if appellant is determined to be

entitled to have the clerk’s record furnished without charge; (5) make and file appropriate

findings of fact and conclusions of law and cause them to be included in a clerk’s record;

(6) cause the hearing proceedings to be transcribed and included in a reporter’s record;

and (7) have a record of the proceedings made and forwarded to the clerk of this court to

the extent any of the proceedings are not included in the clerk’s or reporter’s records. In

the absence of a request for extension of time from the trial court, the clerk’s record on

remand, reporter’s record of the hearing and proceedings pursuant to this order, and any

additional proceeding records, including any orders, findings, conclusions and

recommendations, are to be forwarded to the clerk of this court not later than October 21,

2002.


        It is so ordered.




                                             2
                      Per Curiam
Do not publish.




                  3